Neah Power Systems, Inc.

 

Granted Issued Patents

 

 

Patent Number

Issue date

Subject

Title

6641948

11/4/2003

Porous electrode

Fuel Cells Having Silicon Substrates and/or Sol-Gel Derived Support Structures

6720105

4/13/2004

Porous electrode

Metallic Blocking Layers Integrally Associated with Fuel Cell Electrode
Structures and Fuel Cell Electrode Stack Assemblies

6808840

10/26/2004

Porous electrode

Silicon-Based Fuel Cell Electrode Structures and Fuel Cell Electrode Stack
Assemblies

6811916

11/2/2004

Manufacturing / packaging

Fuel Cell Electrode Pair Assemblies and Related Methods

6852443

2/8/2005

Porous electrode

Fuel Cells Having Silicon Substrates and/or Sol-Gel Derived Support Structures

6924058

8/2/2005

Liquid/Liquid

Hydrodynamic Transport and Flow Channel Passageways Associated with Fuel Cell
Electrode Structures and Fuel Cell Electrode Assemblies

7105245

9/12/2006

Cartridge

Fuel Cell System Reactant Supply and Effluent Storage Cartridges

7118822

10/10/2006

Manufacturing / packaging

Fuel Cell Electrode Pair Assemblies and Related Methods

7157177

1/2/2007

Porous electrode

Porous Fuel Cell Electrode Structures Having Conformal Electrically Conductive
Layers Thereon

7198864

4/3/2007

Porous electrode

Silicon-Based Fuel Cell Electrode Structures  

7205665

4/17/2007

Manufacturing / packaging

Porous Silicon Undercut Etching Deterrent Masks and Related Methods

7968248

6/28/2011

Liquid/Liquid

Liquid-Liquid Fuel Cell Systems Having Flow-Through Anodes and Flow-By Cathodes

 